Citation Nr: 1214542	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  08-25 601	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for respiratory disorder to include chronic obstructive pulmonary disorder (COPD) and emphysema.

2.  Entitlement to service connection for an acquired psychiatric disorder to posttraumatic stress disorder (PTSD), anxiety disorder, and depression.

3.  Entitlement to special monthly compensation (SMC) based on aid and attendance of another person or housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The appellant, also referred to as the Veteran, served on active duty from May 1954 to August 1974. These matters are before the Board of Veterans' Appeals (Board) on appeal from July and August 2007 rating decisions by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In May 2008, a hearing was held before a Decision Review Officer (DRO) at the RO.  In February 2010, a Travel Board hearing was held before the undersigned Acting Veterans Law Judge.  Transcripts of both hearings are associated with the claims file. During the Travel Board hearing, the Veteran was granted an additional 30 days for submission of evidence.  

This case was previsously before the Board in February 2011 and was remanded for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.



FINDING OF FACT

On March 8, 2012 2012, the Board was notified that the Veteran had died in February 2012.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
APRIL MADDOX
Acting 	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


